Mr. Justice F. A. Smith delivered the opinion of the court. The defendant in error, plaintiff below, brought her action in the Municipal Court of Chicago against plaintiff in error, The King Richardson Company, for damages for wrongful discharge from the employment of the defendant below. The only question presented by the record is,—did the facts as they appear in .the record and the law authorize the finding and judgment? The only point argued in the briefs bearing upon this question is that the plaintiff below was precluded from proving her employment by the plaintiff in error, defendant below, because she did not assert her contract when she was discharged. In our opinion, there is no question of estoppel involved in the case. The defendant in error was not bound to state to the plaintiff in error, when she was wrongfully discharged, her contract with the plaintiff in error under the circumstances under which she was discharged. She was not asked to state it and did not assume to state what the plaintiff in error was supposed to know as fully as the defendant in error; that is, they were chargeable with the knowledge of the existing contract between the parties as fully and as completely as the defendant in error. They summoned the defendant in error, without previous notice, discussion or warning, into the private office of the plaintiff in error, and, in the presence of four or five gentlemen, asked her whether she worked by the week and how much was due her; to this she answered that she was paid by the week and that $20 was due. Thereupon the salary due was paid her, and she signed a receipt in full payment of all claims to date. Thereupon, without warning and without cause, she was told, as she was passing out of the door of the room, that her services were no longer required. Under such circumstances, the contention that there is an estoppel in pais is without merit. Upon a review of the evidence, we are of the opinion that the facts and the law justified the finding and judgment. The judgment is affirmed. Affirmed.